Citation Nr: 9903775	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-29 850	)	DATE
	)
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's Son


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant has appealed for favorable 
resolution of the claim.



FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not supported by competent 
(medical) evidence tending to show a connection between the 
veteran's death and active service or service-connected 
disabilities, or exposure to Agent Orange.

2.  The material issues in this case are not so medically 
complex or controversial as to warrant an opinion from an 
independent medical expert.



CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Good cause to obtain an independent medical expert's 
opinion as to the etiology of the veteran's colon cancer and 
metastatic lung and liver cancer is not shown.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. §§ 20.901, 20.902 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

According to the veteran's service records, he was severely 
injured in November 1969 in Vietnam by a land mine or 
exploding "booby trap."  His service medical records 
indicate numerous surgeries and other treatment but are 
negative for cancer of any type.

In an RO rating decision of July 1978, service connection was 
established and a 30 percent disability was assigned for 
shell fragment wounds of the left lower extremity.  A 
20 percent rating was assigned for shell fragment wounds of 
the left foot.  A 20 percent rating was assigned for shell 
fragment wounds of the low back with chronic lumbosacral 
strain.  A 10 percent rating was assigned for shell fragment 
wounds of the right elbow.  A 10 percent rating was assigned 
for shell fragment wounds of the veteran's right calf.  A 
10 percent rating was assigned for shell fragment wounds of 
the veteran's right lower extremity (knee and thigh).  A 
10 percent rating was assigned for shell fragment wounds of 
the veteran's left calf.  Service connection was established 
for intestinal obstruction and residuals of shell fragment 
wounds to the abdomen and a zero percent rating was assigned.  
Service connection was established for pneumothorax and 
residuals of shell fragment wounds to the chest and a 
zero percent rating was assigned.  The combined service-
connected rating was 80 percent.

In March 1993, the RO received a copy of the veteran's death 
certificate.  According to the death certificate, the veteran 
expired on February [redacted], 1993, at a VA medical center 
and was 44 years of age at death.  The immediate cause of 
death was carcinoma of the colon with metastasis to the liver 
and lungs with ascites and tissue edema to body and legs.  
Approximate interval between onset and death was indicated 
as "weeks."  Other significant conditions contributing to 
death were right pleural effusion secondary to cancer.  No 
autopsy was performed.

In July 1993, the RO received a copy of VA treatment records 
and a terminal hospital report.  According to VA treatment 
records, the veteran underwent a rectal hemorrhoidectomy in 
September 1992 and was first shown to have colon cancer in 
September 1992.  The veteran underwent chemotherapy for colon 
cancer from October through December 1992.  According to the 
terminal hospital report, the veteran expired at the VA 
medical center on February [redacted], 1993.  The report notes that 
on admission in January 1993 the veteran had massive edema to 
the thighs, abdomen, scrotum, lower chest, and pleural 
effusion of the right lung.  The veteran had undergone a 
diverting transverse colostomy on January 23, 1993, at an 
Atlanta, Georgia, VA Hospital and was transferred with a 
terminal prognosis to North Carolina on January 28, 1993, to 
be near his home.  The report notes that the veteran's 
condition gradually deteriorated until his death.  The final 
diagnoses were carcinoma of sigmoid colon with massive 
metastasis to the liver and lungs with probable ascites and 
massive tissue edema to the lower chest, abdominal wall, 
thighs, buttocks and scrotum; jaundice due to diagnosis 
number 1; right pleural effusion due to diagnosis number 1; 
status post colostomy; and kwashiorkor (a syndrome produced 
by severe protein deficiency, Dorland's Illustrated Medical 
Dictionary 826 (25th ed. 1974)).

In July 1993, the RO received additional VA treatment and 
hospitalization records from the Atlanta VA Hospital.  An 
October 1992 hospitalization report notes a diagnosis of 
pulmonary nodules and bloody diarrhea with elevated liver 
function tests.  A problem list at discharge from that 
hospitalization included advanced colon cancer with lung 
metastasis, liver metastasis, and non-obstructive sigmoid 
mass; back pain; and status post land mine accident.  Other 
treatment reports during 1992 note treatment for hemorrhoids, 
leg pain, phlebitis, and tenderness in the abdomen and muscle 
spasm.  According to a January 1993 record, the diagnosis was 
metastatic sigmoid colon cancer.

In October 1993, the RO denied service for the cause of death 
and deferred a claim for service connection for the cause of 
death secondary to Agent Orange exposure.  In January 1996, 
the RO issued a supplemental statement of the case that 
addressed the claim for service connection for the cause of 
death to include death due to Agent Orange exposure.  

In January 1997, the appellant and the veteran's son 
testified before the undersigned member of the Board in 
Washington, D.C.  The appellant (former spouse of the 
veteran) testified that she was married to the veteran from 
1973 to 1981 and had known him since before service in 1965.  
She recalled that the veteran had daily pain in his back, 
chest and stomach after separation from active service.  She 
testified that eating meals caused problems because three-
fourths of his intestine had been lost to his combat injury.  
She felt that he became an alcoholic due to his pain and they 
separated in 1981.  She recalled that a VA doctor in Atlanta, 
Georgia, felt that the veteran's colon cancer was aggravated 
by his loss of colon from his shell fragment wound.  She 
testified that the doctor stated this to her at the time of 
the veteran's surgery for his colostomy in 1993.  She also 
testified that she would attempt to obtain a record of this 
doctor's opinion and, if submitted, she did not wish to waive 
her right to have the Board consider the evidence prior to RO 
consideration.

The veteran's son testified that he was 16 at the time of the 
veteran's death and was currently a full-time college 
student.

In June 1997 the Board remanded the case to the RO for a 
search for additional treatment records and for a medical 
opinion on the cause of the veteran's death.  During RO 
development, it was noted in the claims file that the Decatur 
VA treatment records had been transferred to the Fayetteville 
VA Medical Center.  Subsequently, VA hospitalization and 
treatment records from that facility were received.  These 
records show treatment for cancer during 1992 and early 1993.  
The veteran was noted to be terminal in October 1992.  

In April 1998, a VA physician reported that the attending 
surgeon who performed the surgery of January 23, 1993, was no 
long available.  The physician noted that in lieu of the 
attending physician, he himself would review the claims 
folder and provide the requested opinion.  The physician 
noted the veteran's history of shell fragment wounds in 
Vietnam and subsequent surgeries as well as the diagnosis of 
metastatic sigmoid colon cancer in October 1992.  The 
physician offered the following opinion:

In my opinion: the service connected 
wounds, the intestinal obstruction, and 
the laparotomies for lysis of adhesions 
did not contribute to this patient's 
cancer.  There is no connection 
established in the medical/surgical 
literature between multiple exploratory 
laparotomies from lysis of adhesions, 
intestinal obstruction and the 
development of colon cancer. 

In a July 1998 supplemental statement of the case, the RO 
determined that the claim for service connection for the 
cause of the veteran's death was not well grounded.


II.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

However, the threshold question with respect to any claim for 
service connection is whether the claimant has met the 
initial burden of submitting evidence to show that the claim 
is well-grounded, meaning plausible.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  See 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The claimant must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The Board finds that the veteran's immediate cause of death, 
according to the death certificate, was carcinoma of the 
colon with metastasis to the liver and lungs with ascites and 
tissue edema to body and legs.  Other significant conditions 
contributing to death were right pleural effusion secondary 
to cancer.  See 38 C.F.R. § 3.312 (b), (c).  According to the 
terminal hospital report, the principal diagnosis was 
carcinoma of sigmoid colon with massive metastasis to the 
liver and lungs with probable ascites and massive tissue 
edema to the lower chest, abdominal wall, thighs, buttocks 
and scrotum; jaundice due to diagnosis number 1; right 
pleural effusion due to diagnosis number 1; status post 
colostomy; and kwashiorkor.  It is noteworthy that the 
examiner who wrote this report specifically found that the 
veteran's pleural effusion was secondary to cancer.  While it 
is clear that the veteran suffered from seriously disabling 
service-connected disabilities, the medical evidence does not 
show the presence of any cancer until September 1992, many 
years after the veteran's discharge from service.  
Furthermore, a VA medical opinion specifically excludes any 
possible nexus between the veteran's service connected 
disabilities and the cause of death.  Without medical 
evidence of a nexus, there is no basis for a grant of service 
connection.  See 38 C.F.R. § 3.303 (1998).  In addition, 
because there is no evidence of disease associated with 
exposure to Agent Orange, the appellant's claim for cause of 
death due to Agent Orange cannot be established under 
38 C.F.R. § 3.309(e) (1998).  

Although the appellant has attempted to link the cause of the 
veteran's death to his service-connected disabilities, she, 
as a layperson without proper medical training and expertise, 
is not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In addition, her testimony concerning 
what the doctor told her could not be verified and ultimately 
cannot serve to well ground the claim.  The Court has held 
that a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute the 
medical evidence required to render a claim well-grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, 
the RO's attempt to locate any such opinion purportedly made 
by a VA doctor has proven fruitless. 

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between the cause of death and any incident of military 
service.  In the absence of competent evidence to support the 
claim, the claim must be denied as not well grounded.  As 
such, the VA is under no duty to assist the appellant in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection 
for the cause of death.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to submit a well-grounded 
claim for service connection for the cause of the veteran's 
death and the reasons why her current claim is inadequate.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

The appellant's representative requested an independent 
medical opinion in this case.  The Board notes that when 
expert medical opinion in addition to that available within 
the Department is warranted by the medical complexity or 
controversy involved in an appealed case, the Board may 
secure an advisory opinion from one or more independent 
medical experts who are not employees of the Department.  See 
38 U.S.C. § 7109(a) (West 1991); 38 C.F.R. § 20.901(d) 
(1998).  The Board also notes that the decision to obtain an 
independent expert medical opinion is a matter within the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 267 (1994).  In this case, the Board does not find that 
the medical complexity or controversy involved warrants an 
outside expert.  See 38 C.F.R. § 20.902 (1998).

Finally, the Board notes that no argument has been advanced 
regarding entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, or Survivors' and Dependents' Educational Assistance 
under § 3501(a)(1)(ii).  The record shows that the veteran's 
disabilities were not rated totally disabling at the time of 
death, and that he had been employed until the year his 
cancer was diagnosed.  Therefore, it is not necessary to 
refer this matter to the RO for initial consideration.



ORDER


In the absence of evidence of a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death is denied as not well grounded.


		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991, & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
	CAESAR NETTLES, JR.


- 11 -
